 



Exhibit 10.4

REYNOLDS AMERICAN INC.
LONG-TERM INCENTIVE PLAN
(Amended and Restated Effective February 2, 2005)

1. Purpose of Plan

     The Reynolds American Inc. Long-Term Incentive Plan (the “Plan”) is an
amendment, restatement and continuation of the R.J. Reynolds Tobacco Holdings,
Inc. 1999 Long-Term Incentive Plan. The Plan became effective June 14, 1999 and
is designed:



  (a)        to promote the long-term financial interests and growth of Reynolds
American Inc. and its Subsidiaries (collectively, the “Corporation”) by
attracting and retaining management personnel with the training, experience and
ability to enable them to make a substantial contribution to the success of the
Corporation’s business;     (b)        to motivate management personnel by means
of growth-related incentives to achieve long range goals; and     (c)        to
further the identity of interests of Participants with those of the stockholders
of Reynolds American through opportunities for increased stock, or stock-based,
ownership in Reynolds American.

2. Definitions

     As used in the Plan, the following words shall have the following meanings:



  (a)        “Affiliate” of any person shall mean another person that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such first person;     (b)        “Base Value”
means not less than the Fair Market Value on the date a Stock Appreciation Right
is granted, or, in the case of a Stock Appreciation Right granted retroactively
in tandem with (or in replacement of) an outstanding Option, not less than the
exercise price of such Option;     (c)        “BAT” shall mean, collectively,
British American Tobacco, p.l.c., a public limited company incorporated under
the laws of England and Wales, and its Affiliates;     (d)        “Board of
Directors” means the Board of Directors of Reynolds American;     (e)  
     “Code” means the Internal Revenue Code of 1986, as amended;

 



--------------------------------------------------------------------------------



 



  (f)        “Committee” means the Compensation Committee of the Board of
Directors;     (g)        “Common Stock” or “Share” means common stock, par
value $0.0001 per share, of Reynolds American which may be authorized but
unissued, or issued and reacquired;     (h)        “Effective Date” shall have
the meaning set forth in Section 14;     (i)        “Exchange Act” means the
Securities Exchange Act of 1934, as amended;     (j)        “Fair Market Value”
means such value of a Share as reported for stock exchange transactions and/or
determined in accordance with any applicable resolutions or regulations of the
Committee in effect at the relevant time;     (k)        “Grant Agreement” means
an agreement between Reynolds American and a Participant that sets forth the
terms, conditions and limitations applicable to a Grant;     (l)        “Grant”
means an award made to a Participant pursuant to the Plan and described in
Section 5, including, without limitation, an award of an Incentive Stock Option,
Other Stock Option, Stock Appreciation Right, Restricted Stock, Performance
Units or Performance Shares or any combination of the foregoing;     (m)  
     “Incentive Stock Options” shall have the meaning set forth in Section 5(a);
    (n)        “Other Stock Options” shall have the meaning set forth in
Section 5(b);     (o)        “Options” shall mean Incentive Stock Options and
Other Stock Options;     (p)        “Participant” means any employee, or other
person having a unique relationship with Reynolds American or one of its
Subsidiaries, to whom one or more Grants have been made and such Grants have not
all been forfeited or terminated under the Plan; provided, however, that a
Participant who is elected or appointed as a non-employee director of the
Corporation may not receive any Grant during the term of his or her service as a
non-employee director of the Corporation;     (q)        “Performance Units”
shall have the meaning set forth in Section 5(e);     (r)        “Performance
Shares” shall have the meaning set forth in Section 5(f);     (s)  
     “Restricted Stock” shall have the meaning set forth in Section 5(d);    
(t)        “Reynolds American” means Reynolds American Inc. and any successors
thereto;     (u)        “RJR” means R.J. Reynolds Tobacco Holdings, Inc.

- 2 -



--------------------------------------------------------------------------------



 



  (v)        “Stock Appreciation Rights” shall have the meaning set forth in
Section 5(c); and     (w)        “Subsidiary” means any corporation or other
entity in which Reynolds American has a significant equity or other interest as
determined by the Committee.

3. Administration of Plan



  (a)        The Plan shall be administered by the Committee or, in lieu of the
Committee, the Board of Directors. The Committee may adopt its own rules of
procedure and act either by vote at a telephonic or other meeting or by
unanimous written consent in lieu of a meeting. The Committee shall have the
power and authority to administer, construe and interpret the Plan, to make
rules for carrying it out and to make changes in such rules. Any such
interpretations, rules and administration shall be consistent with the basic
purposes of the Plan.     (b)        The Committee may delegate its duties under
the Plan to the Chief Executive Officer, to other senior officers of the
Corporation, or to the Chairman of the Board of Directors, acting as a committee
established by the Committee, subject to such conditions and limitations as the
Committee shall prescribe; provided, however, that only the Committee may
designate and make Grants to Participants who are subject to Section 16 of the
Exchange Act.     (c)        The Committee may employ attorneys, consultants,
accountants, appraisers, brokers or other persons. The Committee, Reynolds
American and the officers and directors of Reynolds American shall be entitled
to rely upon the advice, opinions or valuations of any such persons. All actions
taken and all interpretations and determinations made by the Committee in good
faith shall be final and binding upon all Participants, Reynolds American and
all other interested persons. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or the Grants, and all members of the Committee shall be
fully protected by Reynolds American with respect to any such action,
determination or interpretation.

4. Eligibility

     The Committee may from time to time make Grants under the Plan to such
employees, or other persons having a unique relationship with Reynolds American
or any of its Subsidiaries, and in such form and having such terms, conditions
and limitations as the Committee may determine. No Grants may be made under this
Plan to non-employee directors of Reynolds American or any of its Subsidiaries.
Grants may be granted singly, in combination or in tandem. The terms, conditions
and limitations of each Grant under the Plan shall be set forth in a Grant
Agreement, in a form approved by the Committee, consistent, however, with the
terms of the Plan; provided, however, such Grant Agreement shall contain
provisions dealing with the treatment of Grants in the event of the termination,
death or disability of a Participant, and may

- 3 -



--------------------------------------------------------------------------------



 



also include provisions concerning the treatment of Grants in the event of a
change of control of Reynolds American.

5. Grants

     From time to time, the Committee will determine the forms and amounts of
Grants for Participants. Such Grants may take the following forms in the
Committee’s sole discretion:



  (a)         Incentive Stock Options - These are stock options within the
meaning of Section 422 of the Code to purchase Common Stock. In addition to
other restrictions contained in the Plan, an option granted under this
Section 5(a), (i) may not be exercised more than 10 years after the date it is
granted, (ii) may not have an option price less than the Fair Market Value of
Common Stock on the date the option is granted, (iii) must otherwise comply with
Section 422 of the Code, and (iv) must be designated as an “Incentive Stock
Option” by the Committee. The maximum aggregate Fair Market Value of Common
Stock (determined at the time of each Grant) with respect to which any
Participant may first exercise Incentive Stock Options under this Plan and any
Incentive Stock Options granted to the Participant for such year under any plans
of Reynolds American or any Subsidiary in any calendar year is $100,000. Payment
of the option price shall be made in cash or in shares of Common Stock, or a
combination thereof, in accordance with the terms of the Plan, the Grant
Agreement and any applicable guidelines of the Committee in effect at the time.
    (b)         Other Stock Options - These are options to purchase Common Stock
which are not designated by the Committee as “Incentive Stock Options.” At the
time of the Grant, the Committee shall determine, and shall have contained in
the Grant Agreement or other Plan rules, the option exercise period, the option
price and such other conditions, restrictions or factors on the grant or
exercise of the option as the Committee deems appropriate. In addition to other
restrictions contained in the Plan, an option granted under this Section 5(b),
(i) may not be exercised more than fifteen (15) years after the date it is
granted and (ii) may not have an option exercise price less than the Fair Market
Value of Common Stock on the date the option is granted. Payment of the option
price shall be made in cash or in shares of Common Stock, or a combination
thereof, in accordance with the terms of the Plan and of any applicable
guidelines of the Committee in effect at the time. The requirement of payment in
cash will be deemed satisfied if the Participant has made arrangements
satisfactory to the Corporation with a duly registered broker-dealer that is a
member of the National Association of Securities Dealers, Inc. to sell on the
date of exercise a sufficient number of shares of Common Stock being purchased
so that the net proceeds of the sale transaction will at least equal the full
exercise price and pursuant to which the broker-dealer undertakes to deliver the
full exercise price to the Corporation not later than the later of (A) the
settlement date of the sale transaction and (B) the date on which the
Corporation delivers to the broker-dealer the shares of Common Stock being
purchased pursuant to the exercise of such option. This method is known as the
“broker-dealer exercise method” and is subject to the terms and conditions set

- 4 -



--------------------------------------------------------------------------------



 



      forth herein, in the Grant Agreement and in guidelines established by the
Committee.



  (c)          Stock Appreciation Rights - These are rights that on exercise
entitle the holder to receive the excess of (i) the Fair Market Value of a share
of Common Stock on the date of exercise over (ii) the Base Value multiplied by
(iii) the number of rights exercised in cash, stock or a combination thereof as
determined by the Committee. Stock Appreciation Rights granted under the Plan
may, but need not, be granted in conjunction with an Option under Sections 5(a)
or 5(b). The Committee, in the Grant Agreement or by other Plan rules, may
impose such conditions, restrictions or factors on the exercise of Stock
Appreciation Rights as it deems appropriate, and may terminate, amend, or
suspend such Stock Appreciation Rights at any time, subject to Section 9. No
Stock Appreciation Right granted under this Plan may be exercised more than
fifteen (15) years after the date it is granted.     (d)          Restricted
Stock - Restricted Stock is a Grant of Common Stock or stock units equivalent to
Common Stock subject to such conditions, restrictions or factors as the
Committee shall determine. Any rights to dividends or dividend equivalents
accruing due to a grant of Restricted Stock shall also be determined by the
Committee. Grants of Restricted Stock shall be subject to a normal minimum
vesting schedule of three (3) years. The number of shares of Restricted Stock
and the restrictions or conditions on such shares, as the Committee may
determine, shall be set forth in the Grant Agreement or by other Plan rules, and
the certificate for the Restricted Stock shall bear evidence of the restrictions
or conditions.     (e)          Performance Units - These are rights,
denominated in cash or cash units, to receive, at a specified future date,
payment in cash or Common Stock of an amount equal to all or a portion of the
value of a unit granted by the Committee. At the time of the Grant, in the Grant
Agreement or by other Plan rules, the Committee must determine the Base Value of
the unit, the performance factors applicable to the determination of the
ultimate payment value of the unit as set forth in Section 7 and the period over
which performance will be measured.     (f)          Performance Shares - These
are rights granted in the form of Common Stock or stock units equivalent to
Common Stock to receive, at a specified future date, payment in cash or Common
Stock, as determined by the Committee, of an amount equal to all or a portion of
the Fair Market Value at which the Common Stock is traded on the last day of the
specified performance period of a specified number of shares of Common Stock
based on performance during the period. At the time of the Grant, the Committee,
in the Grant Agreement or by Plan rules, will determine the factors which will
govern the portion of the Grants so payable as set forth in Section 7 and the
period over which performance will be measured.

- 5 -



--------------------------------------------------------------------------------



 



6. Limitations and Conditions



  (a)          The number of shares of Common Stock available for Grants under
this Plan shall be eight (8) million shares of the authorized Common Stock, plus
5,772,814 shares of Common Stock that cover grants under the RJR Nabisco
Holdings Corp. 1990 Long Term Incentive Plan that were converted into options to
acquire RJR stock or restricted shares of RJR common stock. The maximum number
of shares of Common Stock subject to Grants of Options and Stock Appreciation
Rights to any one Participant in any calendar year shall not exceed two
(2) million shares of Common Stock for each type of Grant, plus any amount of
shares of Common Stock that were available within this limit for such type of
Grant for any prior year such limitation was in effect and which were not
covered by Options or Stock Appreciation Rights granted to such Participant
during such year. No more than three (3) million shares of Common Stock may be
granted as Incentive Stock Options. The maximum payment that any one Participant
may be paid in respect of any Grant of Performance Units granted for any
specified performance period shall not exceed $10 million. The maximum payment
that any one Participant may receive in respect of any Grant of Performance
Shares granted for any specified performance period shall not exceed 500,000
shares of Common Stock or the cash equivalent thereof. The aggregate maximum
number of shares of Common Stock to which Restricted Stock granted may relate
shall not exceed three (3) million shares of Common Stock. Shares of Common
Stock related to Grants that are withheld, forfeited, terminated, cancelled,
expire unexercised, settled in cash in lieu of stock, received in full or
partial payment of any exercise price or in such manner that all or some of the
shares of Common Stock covered by a Grant are not issued to a Participant, shall
immediately become available for Grants. A Grant may contain the right to
receive dividends or dividend equivalent payments which may be paid either
currently, credited to a Participant or deemed invested in shares of Common
Stock or share units of Common Stock. Any such crediting of dividends or
dividend equivalents or reinvestment in shares of Common Stock may be subject to
such conditions, restrictions and contingencies as the Committee shall
establish, including the reinvestment of such credited amounts in Common Stock
equivalents. Subject to the overall limitation on the number of shares of Common
Stock that may be delivered under this Plan, the Committee may use available
shares of Common Stock as the form of payment for compensation, grants or rights
earned or due under any other compensation plans or arrangements of Reynolds
American, including the plan of any entity acquired by Reynolds American.    
(b)          At the time a Grant is made or amended or the terms or conditions
of a Grant are changed, the Committee may provide for limitations or conditions
on such Grant. Reynolds American may adopt other compensation programs, plans or
arrangements as it deems appropriate.     (c)          Nothing contained herein
shall affect the right of the Corporation to terminate any Participant’s
employment at any time or for any reason.

- 6 -



--------------------------------------------------------------------------------



 



  (d)          No benefit under the Plan shall, prior to receipt thereof by the
Participant, be in any manner liable for or subject to the debts, contracts,
liabilities, engagements, or torts of the Participant.     (e)          Except
to the extent otherwise provided in any other retirement or benefit plan, any
Grant under this Plan shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of Reynolds American or its
Subsidiaries and shall not affect any benefits under any other benefit plan of
any kind or subsequently in effect under which the availability or amount of
benefits is related to level of compensation.     (f)          This Plan is not
a “Retirement Plan” or “Welfare Plan” under the Employee Retirement Income
Security Act of 1974, as amended. This Plan shall be unfunded and shall not
create (or be construed to create) a trust or a separate fund or funds. The Plan
shall not establish any fiduciary relationship between Reynolds American and any
Participant or beneficiary of a Participant. To the extent any person holds any
obligation of Reynolds American by virtue of an award granted under this Plan,
such obligation shall merely constitute a general unsecured liability of
Reynolds American and accordingly shall not confer upon such person any right,
title or interest in any assets of Reynolds American.     (g)          Unless
the Committee determines otherwise, no benefit or promise under the Plan shall
be secured by any specific assets of Reynolds American or any of its
Subsidiaries, nor shall any assets of Reynolds American or any of its
Subsidiaries be designated as attributable or allocated to the satisfaction of
Reynolds American’s obligations under the Plan.

7. Performance Factors

     The performance factors, if any, selected by the Committee in respect of
any Grant shall be based on any one or more of the following: price of Common
Stock or the stock of any affiliate, shareholder return, level of dividend
return, return on equity, return on investment, return on capital, return on
invested capital, economic profit, economic value added, net income, cash net
income, free cash flow, earnings per share, cash earnings per share, operating
company contribution or market share. These factors shall have a minimum
performance standard below which no amount will be paid (to the extent not
waived by the Committee or except as otherwise provided in a Grant Agreement)
and may have a maximum performance standard above which no additional payments
will be made. The applicable performance period shall not exceed ten (10) years.

8. Adjustments



  (a)          In the event of any stock split, spin-off, stock dividend,
extraordinary cash dividend, stock combination or reclassification,
recapitalization or merger, change in control, or similar event, the Committee
may adjust appropriately the number or kind of shares subject to the Plan and
available for or covered by Grants, share prices related to outstanding Grants
and the other applicable limitations of Section

- 7 -



--------------------------------------------------------------------------------



 



      6(a), and make such other revisions to outstanding Grants and the Plan as
it deems are equitably required.     (b)   In the event of a Change of Control,
except as otherwise set forth in the terms of a Grant:



  (i)          Options granted pursuant to Sections 5(a) or 5(b) hereof shall
become fully vested and exercisable; provided, however, that the Committee may
make a cash payment to Participants (A) in cancellation of such Options as
provided in the applicable Grant Agreements or any amendments or deemed
amendments thereto entered into by Reynolds American and the Participant in such
amount as shall be provided in such Grant Agreements or amendments or (B) in
lieu of the delivery of shares of Common Stock upon exercise, equal to the
product of (x) and (y), where (x) is the excess of the Fair Market Value on the
date of exercise over the exercise price, and (y) is the number of shares of
Common Stock subject to the Options being exercised;     (ii)          Stock
Appreciation Rights shall become fully vested and exercisable;     (iii)  
       Restricted Stock shall have all restrictions removed;     (iv)  
       Performance Units whose performance period ends after the date of the
Change of Control shall become vested as to a percentage of Performance Units
granted equal to the number of months (including partial months) in the
performance period before the date of the Change of Control, divided by the
total number of months in the performance period. The value of the Performance
Units shall be equal to the greater of the target value of the Performance Units
or the value derived from the actual performance as of the date of the Change of
Control;     (v)          Performance Shares whose performance period ends after
the date of the Change of Control shall become vested pro rata as to the number
of Performance Shares granted equal to the number of months (including partial
months) in the performance period before the date of Change of Control, divided
by the total number of months in the performance period. The prorated number of
Performance Shares derived from the preceding calculation shall be further
adjusted by applying the higher of target or actual performance to the date of
Change of Control; and     (vi)          The Committee shall have authority to
establish or to revise the terms of any such Grant or any other Grant as it, in
its discretion, deems appropriate; provided, however, that the Committee may not
make revisions that are adverse to the Participant without the Participant’s
consent unless such revision is provided for or contemplated in the terms of the
Grant.

- 8 -



--------------------------------------------------------------------------------



 



  (c)   For purposes of the Plan, a “Change of Control” shall mean the first to
occur of the following events:



  (i)          an individual, corporation, partnership, group, associate or
other entity or “person”, as such term is defined in Section 14(d) of the
Exchange Act, other than any employee benefit plans sponsored by Reynolds
American, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of thirty percent (30%) or more of
the combined voting power of Reynolds American’s outstanding securities
ordinarily having the right to vote at elections of directors; provided,
however, that the acquisition of Reynolds American securities by BAT pursuant to
the Business Combination Agreement, dated as of October 27, 2003, between RJR
and Brown & Williamson Tobacco Corporation (“B&W”), as thereafter amended (the
“BCA”) or as expressly permitted by the Governance Agreement, dated as of
July 30, 2004, among British American Tobacco, p.l.c., B&W and Reynolds American
(the “Governance Agreement”), shall not be considered a Change of Control for
purposes of this subsection (i);     (ii)          individuals who constitute
the Board of Directors (or who have been designated as directors in accordance
with Section 1.09 of the BCA) on July 30, 2004 (the “Incumbent Board”) cease for
any reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to such date whose election, or nomination for
election by Reynolds American’s stockholders, was (1) approved by a vote of at
least three-quarters of the directors comprising the Incumbent Board (either by
a specific vote or by approval of the proxy statement of Reynolds American in
which such person is named as a nominee of Reynolds American for director) or
(2) made in accordance with Section 2.01 of the Governance Agreement, but
excluding for this purpose any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of an individual, corporation, partnership, group, associate or
other entity or person other than Reynolds American’s Board, shall be, for
purposes of this paragraph (ii), considered as though such person were a member
of the Incumbent Board; and     (iii)          the approval by the stockholders
of Reynolds American of a plan or agreement providing (A) for a merger or
consolidation of Reynolds American other than with a wholly owned Subsidiary and
other than a merger or consolidation that would result in the voting securities
of Reynolds American outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the
combined voting power of the voting securities of Reynolds American

- 9 -



--------------------------------------------------------------------------------



 



     or such surviving entity outstanding immediately after such merger or
consolidation, or (B) for a sale, exchange or other disposition of all or
substantially all of the assets of Reynolds American, other than any such
transaction where the transferee of all or substantially all of the assets of
Reynolds American is a wholly owned Subsidiary or an entity more than fifty
percent (50%) of the combined voting power of the voting securities of which is
represented by voting securities of Reynolds American outstanding immediately
prior to the transaction (either remaining outstanding or by being converted
into voting securities of the transferee entity). If any of the events
enumerated in this paragraph (iii) occur, Reynolds American’s Board shall
determine the effective date of the Change of Control resulting therefrom for
purposes of this Plan and the Grants hereunder.

9. Amendment and Termination

     Except as otherwise required by law or as provided under the New York Stock
Exchange Rules, the Committee shall have the authority to make such amendments
to any terms and conditions applicable to outstanding Grants as are consistent
with this Plan, provided that, except for adjustments under Sections 8(a) and 10
hereof, no such action shall modify such Grant in a manner adverse to the
Participant without the Participant’s consent except as such modification is
provided for or contemplated in the terms of the Grant. Except as provided in
Section 8(a), the exercise price of any outstanding Option or Stock Appreciation
Right may not be adjusted or amended, whether through amendment, cancellation or
replacement, unless such adjustment or amendment is properly approved by
Reynolds American’s shareholders. Likewise, the share and payment limitations
set forth in Section 6(a) cannot be increased, and the minimum Option or Stock
Appreciation Right grant price limitations set forth in Sections 5(a), 5(b) and
5(c) cannot be reduced, in either case without proper stockholder approval.
Subject to the foregoing and except as otherwise required by law or as provided
in the New York Stock Exchange Rules, the Corporation’s Board of Directors may
amend, suspend or terminate this Plan as it deems necessary and appropriate to
better achieve the Plan’s purpose.

10. Compliance with Section 409A of the Code

     The Plan is intended to comply with Section 409A of the Code and shall be
construed and interpreted in accordance with such intent.

11. Foreign Options and Rights



  (a)          The Committee may make Grants to employees who are subject to the
tax laws of nations other than the United States, which Grants may have terms
and conditions that differ from the terms thereof as provided elsewhere in the
Plan for the purpose of complying with the foreign tax laws. Grants of stock
options may have terms and conditions that differ from Incentive Stock Options
and Other Stock Options for the purpose of complying with the foreign tax laws.

- 10 -



--------------------------------------------------------------------------------



 



  (b)          The terms and conditions of stock options granted under Section
11(a) may differ from the terms and conditions which the Plan would require to
be imposed upon Incentive Stock Options and Other Stock Options if the Committee
determines that the Grants are desirable to promote the purposes of the Plan.

12. Withholding Taxes

     The Corporation shall have the right to deduct from any payment or
settlement made under the Plan any federal, state or local income or other taxes
required by law to be withheld with respect to such payment.

13. Distribution upon Death

     In the event of the death of a Participant, any distribution to which such
Participant is entitled under the Plan shall be made to the beneficiary
designated by the Participant to receive the proceeds of any noncontributory
group life insurance coverage provided for the Participant by the Corporation
(“Group Life Insurance Coverage”). If the Participant has not designated such
beneficiary, or desires to designate a different beneficiary, the Participant
may file with the Corporation a written designation of a beneficiary under the
Plan, which designation may be changed or revoked only by the Participant, in
writing. If no designation of beneficiary has been made by a Participant under
the Group Life Insurance Coverage or filed with the Corporation under the Plan,
distribution upon such Participant’s death shall be made in accordance with the
provisions of the Group Life Insurance Coverage. If a Participant is no longer
an employee of the Corporation at the time of death, no longer has any Group
Life Insurance Coverage and has not filed a designation of beneficiary with the
Corporation under the Plan, distribution upon such Participant’s death shall be
made to the Participant’s estate.

14. Effective Date and Termination Dates

     The Plan was adopted by Reynolds American on July 30, 2004 and amended and
restated effective February 2, 2005. The Plan originally became effective on and
as of June 14, 1999 (the “Effective Date”), and shall terminate ten (10) years
later, subject to earlier termination by the Board of Directors pursuant to
Section 9. The terms of Grants made on or before the expiration of the Plan
shall extend beyond such expiration. Grants shall be governed by the terms of
the Plan as in effect on the date such Grant was made, except as may be
necessary to comply with Section 409A of the Code.

15. Governing Law

     All questions arising in respect of the Plan, including those pertaining to
its validity, interpretation and administration, shall be governed, controlled
and determined in accordance with the applicable provisions of federal law and,
to the extent not preempted by federal law, the laws of the State of North
Carolina.

- 11 -